DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3, 4, 6-9, 12, 13, 16-19, 22, 26-28 and 32 are pending and under examination.


35 USC § 102(b) rejections withdrawn
The rejections of claim(s) 1, 3, 6-8, 12, 13, 17-19, 22, 26-28 and 32 under 35 U.S.C. 102(a1)(a2) as being anticipated by Armstrong et al WO 2016/033324, published 3 March 2016, IDS) are withdrawn in view of Applicant’s amendments to claim 1.


35 USC § 103(a) rejections maintained 
The rejections of claims 1, 3, 4, 6-9, 12, 13, 16-19, 22, 26-28 and 32 under 35 U.S.C. 103 as being unpatentable over Armstrong et al WO 2016/033324, published 3 March 2016, IDS, cited previously) in view of Hansen et al (WO 2016/033321, published 3 March 2016, cited previously) are maintained.
Armstrong discloses a VH domain comprising a heavy chain variable region (VH) having a complementarity determining region (CDR) 1 as shown in SEQ ID NO: 1, a CDR2 as shown in SEQ ID NO: 3 and a CDR3 as shown in SEQ ID NO: 4 (see sequence comparison below). 
Armstrong discloses a VL domain having a CDR1 as shown in SEQ ID NO: 5 with one amino acid substitution, a CDR2 as shown in SEQ ID NO: 7 and a CDR3 as shown in SEQ ID NO: 8 (see sequence comparison below). The amino acid substitution in the VH CDR1 was a serine to a threonine, a conservative substitution.
Armstrong discloses that the antibody or antibody fragment may be conjugated to a therapeutic agent such as olaparib (page 10, lines 28-29; page 85, lines 14-16). Armstrong disclose that the antibody is an scFv or a Fab (page 10, lines 13-21; page 22, lines 10-28). Armstrong disclose nucleic acids encoding the antibody and host cell (page 26, lines 16-18; page 33 lines 25-28; page 42, lines 14-16; page 43, lines 14-16; page 52, lines 15-19; page 56, lines 11-19; page 94, lines 23-30). Armstrong disclose that the antibody may be used to treat cancer, including breast, ovarian, pancreatic melanoma and brain cancer (page 109, lines 3-23). 
Armstrong disclose that antibodies or antigen binding fragments having the disclosed CDRs but with one, two, three, or four amino acid substitutions in one or more CDRs (page 39, lines 39 lines 27-31). Armstrong disclose that when comparing activity, the ability and efficiency to penetrate cells, such as cancer or tumor cells may be assessed (page 39, line 31 to page 40 line 9). Armstrong discloses that activity will be considered comparable or substantially the same if it is approximately 70%, 75%, 80%, 85%, 90%, 95%, or greater than about 95% the activity of the murine, parental antibody (Id). Armstrong disclose that activity is considered improved, relative to the murine,
parental antibody, if a characteristic is at least about 5%, preferably at least about 10%
5 better (e.g., approximately 105%, 110%, 115%, 120%, 125%, 130%, 150%, or greater than 150% the activity of the murine, parental antibody or an alternate humanized antibody (Id). 
Armstrong also disclose a linker comprising GGGGSGGGGSGGGGS (SEQ ID NO:30) (page 140, lines 15-16).
Although Armstrong does not specifically disclose treating cancer wherein the cancer is substantially HDR deficient, substantially BRCA2 deficient, substantially PTEN deficient or resistant to PARP inhibition, treating cancer with a cell penetrating anti-DNA binding protein would necessarily treat cancers that are substantially HDR deficient, substantially BRCA2 deficient, substantially PTEN deficient or resistant to PARP inhibition. 
The claims do not recite steps that specifically select cancers that are substantially HDR deficient, substantially BRCA2 deficient, substantially PTEN deficient or resistant to PARP inhibition.
	Armstrong does not disclose a linker comprising SEQ ID NO:30 or di-scFv.
	Hansen disclose a linker comprising SEQ ID NO:30 (amino acids 164 to 183 of the amino acid sequence of 3E10 scFv (D31N) (SEQ ID NO:25, page 53). Hansen also disclose di-scFv and tri-scFv (pages 31-32, 52-57).
	One of ordinary skill in the art would have been motivated to apply Hansen’s linker and di-scFvs to Armstrong’s cell penetrating anti-DNA binding antibody comprising a heavy chain variable region (VH) having a complementarity determining region (CDR) 1 as shown in SEQ ID NO: 1, a CDR2 as shown in SEQ ID NO: 3 and a CDR3 as shown in SEQ ID NO: 4; a light chain variable region (VL) having a CDR1 as shown in SEQ ID NO: 6 a CDR2 as shown in SEQ ID NO: 7 and a CDR3 as shown in SEQ ID NO: 8 because Armstrong and Hansen disclose constructs derived from the 3E10 antibody. It would have been prima facie obvious to substitute Hansen’s linker comprising SEQ ID NO:30 for Armstrong’s linker comprising GGGGSGGGGSGGGGS to have a cell penetrating anti-DNA binding di-scFv antibody comprising a heavy chain variable region (VH) having a complementarity determining region (CDR) 1 as shown in SEQ ID NO: 1, a CDR2 as shown in SEQ ID NO: 3 and a CDR3 as shown in SEQ ID NO: 4; a light chain variable region (VL) having a CDR1 as shown in SEQ ID NO: 6 a CDR2 as shown in SEQ ID NO: 7 and a CDR3 as shown in SEQ ID NO: 8 with a  linker comprising SEQ ID NO:30.

Applicant argues that modifying the antibodies disclosed in Armstrong to arrive at the claimed invention would require modification of CDR combinations. Applicant argues that those of skill in the art would appreciate that CDRs play a major role in imparting binding specificity. Applicant argues that modification of CDR combinations may result in an antibody that is inoperable or unsatisfactory for the purposes described in Armstrong, in particular as the resulting molecules may have reduced or diminished functionality on one or more fronts.
Applicant’s argument has been considered but is not persuasive. Armstrong specifically states that amino acid substitutions may be made to the parental antibody and the resulting antibodies may be compared to assess the ability and efficiency of the antibodies to penetrate cells, such as cancer or tumor cells. Thus, it would have been obvious to modify the CDRs of the 3E10 antibody to assess the binding ability of the modified antibodies.  It is noted that Armstrong discloses a VH domain comprising a heavy chain variable region (VH) having a complementarity determining region (CDR) 1 as shown in SEQ ID NO: 1, a CDR2 as shown in SEQ ID NO: 3 and a CDR3 as shown in SEQ ID NO: 4.  Armstrong discloses a VL domain having a CDR1 as shown in SEQ ID NO: 5 with one amino acid substitution, a CDR2 as shown in SEQ ID NO: 7 and a CDR3 as shown in SEQ ID NO: 8. The difference between the VL CDR1 of SEQ ID NO.4 and SEQ ID NO.5 is one amino acid substitution, a serine to a threonine, a conservative substitution. Thus, the only difference between the claimed antigen-binding fragment and an antigen-binding fragment of Armstrong is one amino acid substitution in the VL CDR1. It is not clear from the Specification what differences this amino acid substitution has on the functionality of the claimed antigen-binding domain. 
As pointed out by Armstrong, the amino acid sequences of the CDRs are result effective parameters that a person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine which amino acids may be substituted to increase the functional ability of the 3E10 antibody.  Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the amino acid sequences of the CDRs would have been obvious at the time of applicant's invention.
 The principle of law states from MPEP 2144.05: "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."(Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Applicant further argues that the present invention relates to cell penetrating anti-DNA binding proteins. Applicant argues that Armstrong is directed to generation of humanized antibodies derived from the 3E10 (D31N) antibody for cancer treatment. Applicant argues that the inventors of the present application have surprisingly identified modifications in the cell penetrating anti-DNA binding proteins (the difference) which result in increased nuclear penetration (the unexpected effect of the difference, see Example 2). Applicant argues that the present inventors have surprisingly identified improved (i.e., at least in terms of increased nuclear penetration) cell penetrating anti-DNA.
In response, it is noted that claims 1, 3, 4, 6-9, 12, 13, 16-19 and 22 are drawn to an antigen-binding domain and not a method for nuclear penetration by the antigen-binding domain. Penetrating the nucleus would be an intended use of the antigen-binding domain. Furthermore, claim 26 is drawn to a method of treating cancer in a subject comprising administering to the subject a binding protein or Fv fragment defined by claim 1. Thus, the claims do not specifically state a method for nuclear penetration by the antigen-binding domain. 
In addition, it does not appear that Example 2 compares the function of the modified antibodies and the parental antibody or the antibody comprising only the one amino acid substitution in the VL CDR1. Furthermore, it is not clear what clear from the Specification what differences this amino acid substitution in the VL CDR1 domain  has on the functionality of the claimed antigen-binding domain. The results from Figures 7-10 compare the different variants. Further the results appear to use di-scFv variants.  

MPEP 716.02(d) states
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at “elevated temperatures” using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term “elevated temperatures” encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.).

Thus, the unexpected results described by Applicants are not commensurate in scope with the breadth of the claims as currently presented.  The claims recite antigen-binding domains including Fv while the result appear to demonstrate that di-scFv antigen-binding domains are functional. 

In response to Applicant’s argument that there is no reason to modify the antibodies taught in Armstrong to arrive at the claimed invention, Armstrong specifically recites modifying the CDRs of the 3E10 antibody and disclose that when comparing activity, the ability and efficiency to penetrate cells, such as cancer or tumor cells may be assessed. 

In response to Applicant’s argument that modifying the antibodies disclosed in Armstrong to arrive at the claimed invention would require modification of CDR combinations and may result in an  antibody that is inoperable or unsatisfactory for the purposes described in Armstrong, Armstrong specifically recited that some of the modified antibodies would have inferior functionality and some of the modified antibodies would have superior functionality. As discussed previously, it would have been customary for an artisan of ordinary skill to determine which amino acids may be substituted to increase the functional ability of the 3E10 antibody.  Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the amino acid sequences of the CDRs would have been obvious at the time of applicant's invention.


Double Patenting rejections maintained.
The rejections of claim 1, 3, 4, 6-9, 12, 13, 16-19, 22, 26-28 and 32 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6-9, 12-19, 2226-28, 32 and 35-40  of copending Application No. US 16/631,421 are maintained. 

Applicant has requested that the rejection over co-pending U.S. Application No. 16/631,421 be held in abeyance until patentable subject matter is identified in the present application or the co-pending U.S. Application No. 16/631,421


ID   BCM90034 standard; protein; 116 AA.
XX
AC   BCM90034;
XX
DT   21-APR-2016  (first entry)
XX
DE   Anti-DNA humanized antibody 3E10 heavy chain variable region HH3, SEQ 10.
XX
KW   adenocarcinoma; antibody therapy; cancer; cell growth;
KW   cell proliferation; colon tumor; colorectal tumor; cytostatic;
KW   expression; heavy chain variable region; humanized antibody; mutein;
KW   ovary tumor; pancreas tumor; therapeutic; tumor marker.
XX
OS   Mus sp.
OS   Synthetic.
XX
CC PN   WO2016033324-A1.
XX
CC PD   03-MAR-2016.
XX
CC PF   27-AUG-2015; 2015WO-US047180.
XX
PR   27-AUG-2014; 2014US-0042755P.
PR   27-AUG-2014; 2014US-0042771P.
PR   13-JAN-2015; 2015US-0102988P.
PR   15-JUL-2015; 2015US-0192920P.
XX
CC PA   (VALE-) VALERION THERAPEUTICS LLC.
XX
CC PI   Armstrong DD;
SQ   Sequence 116 AA;

  Query Match             83.9%;  Score 128.4;  DB 23;  Length 116;
  Best Local Similarity   38.7%;  
  Matches   29;  Conservative    0;  Mismatches    0;  Indels   46;  Gaps    2;

Qy          1 NYGMH--------------YISSGSSTIYYADSVKG------------------------ 22
              |||||              |||||||||||||||||                        
Db         31 NYGMHWIRQAPGKGLEWVSYISSGSSTIYYADSVKGRFTISRDNSKNTLYLQMNSLRSED 90

Qy         23 --------RGLLLDY 29
                      |||||||
Db         91 TAVYYCARRGLLLDY 105


ID   BCM90031 standard; protein; 111 AA.
XX
AC   BCM90031;
XX
DT   21-APR-2016  (first entry)
XX
DE   Anti-DNA antibody 3E10 light chain variable region, SEQ ID 7.
XX
KW   adenocarcinoma; antibody; antibody therapy; cancer; cell growth;
KW   cell proliferation; colon tumor; colorectal tumor; cytostatic;
KW   expression; light chain variable region; ovary tumor; pancreas tumor;
KW   therapeutic; tumor marker.
XX
OS   Mus sp.
XX
CC PN   WO2016033324-A1.
XX
CC PD   03-MAR-2016.
XX
CC PF   27-AUG-2015; 2015WO-US047180.
XX
PR   27-AUG-2014; 2014US-0042755P.
PR   27-AUG-2014; 2014US-0042771P.
PR   13-JAN-2015; 2015US-0102988P.
PR   15-JUL-2015; 2015US-0192920P.
XX
CC PA   (VALE-) VALERION THERAPEUTICS LLC.
XX
CC PI   Armstrong DD;
SQ   Sequence 111 AA;

  Query Match             82.7%;  Score 137.3;  DB 23;  Length 111;
  Best Local Similarity   38.5%;  
  Matches   30;  Conservative    1;  Mismatches    0;  Indels   47;  Gaps    2;

Qy          1 RASKTVSTSSYSYMH---------------YASYLES----------------------- 22
              ||||:||||||||||               |||||||                       
Db         24 RASKSVSTSSYSYMHWYQQKPGQPPKLLIKYASYLESGVPARFSGSGSGTDFHLNIHPVE 83

Qy         23 ---------QHSREFPWT 31
                       |||||||||
Db         84 EEDAATYYCQHSREFPWT 101







5

Arg Ala Ser Lys Ser Val Ser Thr Ser Ser Tyr Ser Tyr Met His 
1               5                   10                  15  

6

Arg Ala Ser Lys Thr Val Ser Thr Ser Ser Tyr Ser Tyr Met His 
1               5                   10                  15  



Summary

Claims 1, 3, 4, 6-9, 12, 13, 16-19, 22, 26-28 and 32  stand rejected 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm..  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK HALVORSON/Primary Examiner, Art Unit 1642